Exhibit 10(uu)

LOGO [g24091g90k65.jpg]

This document contains your 2009 Stock Unit Award Agreement. A Beneficiary
Designation Form is also included if you wish to designate a beneficiary for
your 2009 Stock Unit Award.

 

What you need to do

 

  1. Review the Award Agreement to ensure you understand its provisions.  

  2. Sign two copies of the Award Agreement.  

  3.

Return one copy of the Award Agreement to Bank of America Executive Compensation
Service Delivery; 901 W. Trade Street, 8th Floor; NC1-003-08-01; Charlotte, NC
28255, and file the other copy with your important papers.

 

  4. Designate a beneficiary for your Stock Unit Awards by completing a
Beneficiary Designation Form and returning it to Bank of America Executive
Compensation Service Delivery at the address noted above.  

LOGO [g24091g84o69.jpg]

 

Page 1 of 9



--------------------------------------------------------------------------------

LOGO [g24091g56x87.jpg]

2009 STOCK UNIT AWARD AGREEMENT

This 2009 Stock Unit Award Agreement and all Exhibits hereto (the “Agreement”)
is made between Bank of America Corporation, a Delaware corporation (“Bank of
America”), and [Insert Associate Name], an associate of Bank of America or one
of its Subsidiaries.

The 2009 Stock Unit Awards covered by this Agreement are being granted to you
subject to the following terms and provisions:

 

1. Subject to the terms and conditions of this Agreement, Bank of America shall
deliver Stock Units on November 30, 2009 and December 31, 2009 (each, a “Grant
Date”). The number of Stock Units to be awarded each Grant Date (each, an
“Award” and collectively, the “Awards”) shall be determined by dividing the
dollar amount of the Award for the Grant Date by a “divisor price”, which is the
five-day average closing price of Bank of America Corporation common stock for
the five business days immediately preceding and including the applicable Grant
Date. Each Stock Unit shall have a value equal to the Fair Market Value of one
(1) share of Bank of America common stock. The dollar amounts of the Awards are
as follows (or such other dollar amount as Bank of America, in its sole
discretion, determines):

 

Grant Date

  

Dollar Amount of Award

November 30, 2009 Award:

   fifty percent (50%) of $XX.XX

December 31, 2009 Award:

   fifty percent (50%) of $XX.XX

 

2. You acknowledge having read and agree to be bound by all the terms and
conditions of this Agreement. Capitalized terms not otherwise defined herein
shall have the meanings given to such terms on the enclosed Exhibit A.

 

3. If a cash dividend is paid with respect to Bank of America common stock, you
shall not receive any dividend equivalents, additional full or fractional Stock
Units or other cash payments with respect to such cash dividends.

 

4. Each Award shall be payable to you on the date shown on the enclosed Exhibit
A, subject to the conditions set forth on the enclosed Exhibit A, to the extent
applicable.

 

5. By executing and returning a Beneficiary Designation Form, you may designate
a beneficiary to receive payment of the Awards in the event of your death. If
you do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate. A Beneficiary
Designation Form has been included in your award package.

 

6. Any notice which either party hereto may be required or permitted to give to
the other shall be in writing and may be delivered personally, by intraoffice
mail, by fax, by electronic mail or other electronic means, or via a postal
service, postage prepaid, to such electronic mail or postal address and directed
to such person as Bank of America may notify you from time to time; and to you
at your electronic mail or postal address as shown on the records of Bank of
America from time to time, or at such other electronic mail or postal address as
you, by notice to Bank of America, may designate in writing from time to time.

 

 

Page 2 of 9



--------------------------------------------------------------------------------

7. These Awards, and all payments thereof, are subject to all applicable payroll
and withholding taxes. Regardless of any employer withholding on your Awards,
you are responsible for proper payment and reporting of any income tax, social
security taxes and other taxes that are due as a result of your Awards.

 

8. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by these Awards or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of North
Carolina and agree that such litigation shall be conducted solely in the courts
of Mecklenburg County, North Carolina or the federal courts for the United
States for the Western District of North Carolina, where this grant is made
and/or to be performed, and no other courts.

 

9. In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Agreement, and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. This Agreement
constitutes the final understanding between you and Bank of America regarding
these Awards. Any prior agreements, commitments or negotiations concerning these
Awards are superseded. This Agreement may only be amended by a written
instrument signed by both parties.

 

10. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code to the extent applicable. Notwithstanding any provision of the
Agreement to the contrary, the Agreement shall be interpreted, operated and
administered consistent with this intent.

 

11. If you move to any other country during the term of your Awards, additional
terms and conditions may apply to your Awards. Bank of America reserves the
right to impose other requirements on the Awards to the extent Bank of America
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Awards and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

12. Nothing in this Agreement shall interfere with or limit in any way the right
of Bank of America to terminate your employment at any time, nor confer upon you
any right to continue in the employment of Bank of America or its Subsidiaries.
For purposes of this Agreement, a transfer of your employment between Bank of
America and a Subsidiary of Bank of America, or between Subsidiaries, shall not
be deemed to be a termination of employment.

 

13. Bank of America may at any time and from time to time alter, amend, suspend
or terminate this Agreement in whole or in part. No termination, amendment or
modification of this Agreement shall adversely affect in any material way any
Awards already granted under this Agreement, without your written consent.

 

14. Your rights and interests under this Agreement may not be assigned or
transferred. To the extent that you acquire a right to receive payments from
Bank of America under this Agreement, such right shall be no greater than the
right of any unsecured general creditor of Bank of America. Nothing contained in
this Agreement shall be deemed to create a trust of any kind or any fiduciary
relationship between you and Bank of America. This Agreement shall be binding on
Bank of America and any successor in interest of Bank of America.

 

15. The Awards shall be equitably adjusted as determined by Bank of America in
the event of any stock dividend, stock split or similar change in the
capitalization of Bank of America.

 

 

Page 3 of 9



--------------------------------------------------------------------------------

16. Notwithstanding anything herein to the contrary, the parties to this
Agreement expressly acknowledge that any payment of any kind provided for by
this Agreement must comply with all applicable law, including Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, and the Interim Final Rule promulgated
thereunder (collectively, “EESA”). If any payment pursuant to this Agreement
would violate applicable law in the reasonable, good faith judgment of Bank of
America, you agree to waive your right to or, if permissible, agree to the
deferment of, such payment and, to the extent required by the United States
Department of the Treasury (“UST”), to execute a release of Bank of America and
its Subsidiaries and the UST from any claim arising from failure of Bank of
America to make, or the requirement of Bank of America to defer, such payment.

 

17. You agree that cash payments made pursuant to the awards must be returned to
Bank of America if Bank of America determines, in its sole discretion, that the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria, for as long as Bank of
America is participating in the Troubled Asset Relief Program, the Capital
Purchase Program or any similar program. You also agree that the Stock Units
awarded pursuant to this Agreement are subject to the Incentive Compensation
Recoupment Policy set forth in the Bank of America Corporate Governance
Guidelines. To the extent allowed by and consistent with applicable law and any
applicable limitations period, if it is determined at any time that you have
engaged in Detrimental Conduct or engaged in any hedging or derivative
transactions involving Bank of America common stock that would undermine the
long-term performance incentives created by the Awards, Bank of America will be
entitled to recover from you in its sole discretion some or all of the Awards.
You recognize that if you engage in Detrimental Conduct or any hedging or
derivative transactions involving Bank of America common stock, the losses to
Bank of America and/or its Subsidiaries may amount to the full value of your
Awards.

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.

 

BANK OF AMERICA CORPORATION     ASSOCIATE By:       /s/ Kenneth D. Lewis    
Chief Executive Officer and President      

 

 

Page 4 of 9



--------------------------------------------------------------------------------

Exhibit A

Bank of America Corporation

Stock Unit Awards

PAYMENT OF AWARD

(a) PAYMENT SCHEDULE. Subject to the provisions of paragraphs (b) and (d) below,
the Stock Units shall become payable if you remain employed with Bank of America
and its Subsidiaries through each of the payment dates as follows:

 

  (i)

General Payment Schedule: One-thirty-sixth (1/36th) of the total Stock Units
granted for 2009 shall be payable on the last business day of each month during
the three-year period beginning in January 2011 and ending in December 2013
(each, a “Payment Date”).

 

  (ii) Payment Schedule Upon TARP Repayment: Notwithstanding anything in
subparagraph (i) to the contrary, in the event that Bank of America repays any
of the financial assistance it received under the Troubled Asset Relief Program
(TARP), (A) the Payment Date for any Stock Units that would have become payable
within the one-year period immediately following the date of such TARP repayment
shall be the date of such TARP repayment, and (B) the Payment Date for any other
Stock Units that have not yet become payable as of the TARP repayment date shall
be one calendar year earlier than the applicable Payment Date specified in
subparagraph (i).

Payment shall be made as soon as administratively practicable after each
applicable Payment Date, generally within 30 days.

(b) IMPACT OF TERMINATION OF EMPLOYMENT ON PAYMENT OF AWARDS. If your employment
with Bank of America and its Subsidiaries terminates prior to any of the above
Payment Date(s), then any Award that has not yet been paid shall be paid or
canceled depending on the reason for termination as follows:

 

  (i) Death. Any Award that has not yet been paid pursuant to paragraph
(a) shall become immediately payable as of the date of your termination of
employment if your termination is due to death.

 

  (ii) Disability. Any Award that has not yet been paid shall pursuant to
paragraph (a) above as of the date of termination of employment due to
Disability shall continue to become payable in accordance with the schedule set
forth in paragraph (a).

 

  (iii) Termination by Bank of America With Cause. If your employment is
terminated by your employer with Cause, then your right to receive any Award
that has not yet been paid shall be immediately canceled as of your employment
termination date.

 

  (iv)

All Other Terminations. Any Award that has not already been paid pursuant to
paragraph (a) above as of the date of termination of employment shall continue
to become payable in accordance with the schedule set forth in paragraph (a),

 

 

Page 5 of 9



--------------------------------------------------------------------------------

 

subject to your complying with the covenants set forth in paragraph (d) of
Exhibit A of this Agreement.

(c) FORM OF PAYMENT. Payment of Stock Units shall be made in the form of cash
for each Stock Unit that is payable. The amount of the payment that you will
receive with respect to the Awards shall be determined by multiplying the number
of Stock Units subject to the Awards by the Fair Market Value of one (1) share
of Bank of America common stock on the Payment Date.

(d) COVENANTS.

 

  (i) Non-Solicitation. You agree that during any period in which Awards remain
payable, you will not directly or indirectly solicit or recruit for employment
or encourage to leave employment with Bank of America or its Subsidiaries, on
your own behalf or on behalf of any other person or entity other than Bank of
America or its Subsidiaries any person who is an associate of Bank of America
and its Subsidiaries. You further agree that during any period in which Awards
remain payable, you will not, directly or indirectly, on your own behalf or on
behalf of any other person or entity other than Bank of America or its
Subsidiaries, solicit any client or customer of Bank of America and its
Subsidiaries which you actively solicited or with whom you worked or otherwise
had material contact in the course of your employment with Bank of America and
its Subsidiaries.

 

  (ii) Detrimental Conduct. You agree that during any period in which Awards
remain payable, you will not engage in Detrimental Conduct.

 

  (iii) Hedging or Derivative Transactions. You agree that during any period in
which Awards remain payable, you will not engage in any hedging or derivative
transactions involving Bank of America common stock that would undermine the
long-term performance incentives created by the Awards.

 

  (iv) Remedies. Payment of any Award in accordance with the schedule set forth
in paragraph (a) above is specifically conditioned on the requirement that, at
all times prior to the applicable Payment Date, you do not engage in
solicitation, Detrimental Conduct or hedging or derivative transactions
involving Bank of America common stock, as described in Paragraphs (d)(i),
(ii) and (iii) during such period. If Bank of America determines in its
reasonable business judgment that you have failed to satisfy the foregoing
requirement, then any Award that has not yet been paid shall be immediately
cancelled as of the date of such determination.

(e) DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings:

All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries, whether initiated by you or your employer, other
than a termination due to your death or Disability and other than a termination
for Cause.

Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer

 

 

Page 6 of 9



--------------------------------------------------------------------------------

that you have (i) committed an act of fraud or dishonesty in the course of your
employment; (ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) committed an act or omission which causes you or
Bank of America or its Subsidiaries to be in violation of federal or state
securities laws, rules or regulations, and/or the rules of any exchange or
association of which Bank of America or its Subsidiaries is a member, including
statutory disqualification; (iv) failed to perform your job function(s), which
Bank of America views as being material to your position and the overall
business of Bank of America and its Subsidiaries under circumstances where such
failure is detrimental to Bank of America or any Subsidiary; (v) materially
breached any written policy applicable to associates of Bank of America and its
Subsidiaries including, but not limited to, the Bank of America Corporation Code
of Ethics and General Policy on Insider Trading; or (vi) made an unauthorized
disclosure of any confidential or proprietary information of Bank of America or
its Subsidiaries or have committed any other material violation of Bank of
America’s written policy regarding Confidential and Proprietary Information.

Detrimental Conduct means (A) any conduct that would constitute Cause or (B) any
one of the following: (1) any act or omission by you resulting or intended to
result in personal gain at the expense of Bank of America or its Subsidiaries;
(2) the improper disclosure by you of proprietary, privileged or confidential
information of Bank of America or its Subsidiaries or a client or former client
of Bank of America or its Subsidiaries or breach of a fiduciary duty owed to
Bank of America or its Subsidiaries or a client or former client of Bank of
America or its Subsidiaries; (3) improper conduct by you including, but not
limited to, fraud, unethical conduct, falsification of the records of Bank of
America or its Subsidiaries, unauthorized removal of property or information of
Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America’s or its Subsidiaries’ policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries, conduct causing reputational harm to Bank of
America or its Subsidiaries or a client of Bank of America or its Subsidiaries,
or the use of the property, facilities or services of Bank of America or its
Subsidiaries for unauthorized or illegal purposes; (4) the performance by you of
your employment duties in a manner deemed by Bank of America or its Subsidiaries
to be grossly negligent; (5) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment;
or (6) you taking or maintaining trading positions that result in a need to
restate financial results in a subsequent reporting period or that result in a
significant financial loss to Bank of America or its Subsidiaries during or
after the performance year.

Disability means “disability” as defined from time to time under any long-term
disability plan of Bank of America or your employer.

Fair Market Value means on any date, the closing price of a share of Bank of
America common stock as reflected in the report of composite trading of New York
Stock Exchange listed securities for that day (or, if no shares were publicly
traded on that day, the immediately preceding day that shares were so traded)

 

 

Page 7 of 9



--------------------------------------------------------------------------------

published in The Wall Street Journal [Eastern Edition] or any other publication
selected by Bank of America; provided, however, that if the shares are misquoted
by the selected publication(s), Bank of America shall directly solicit the
information from officials of the stock exchanges or from other informed
independent market sources.

Subsidiary means any corporation, partnership, joint venture, affiliate or other
entity in which Bank of America owns more than eighty percent (80%) of the
voting stock or voting ownership interest, as applicable, or any other business
entity designated by Bank of America as a Subsidiary for purposes of this
Agreement.

 

 

Page 8 of 9



--------------------------------------------------------------------------------

Bank of America Corporation

Stock Unit Awards

Beneficiary Designation Form

Please complete this form if you wish to designate a beneficiary for your stock
unit awards (“Awards”) or if you wish to change your current beneficiary
designation. Completed forms should be returned to Bank of America Executive
Compensation Service Delivery; 901 W. Trade Street, 8th Floor; NC1-003-08-01;
Charlotte, NC 28255.

************************************************************************

With respect to any of my Awards that are outstanding and become payable at the
time of my death, I hereby designate the following person or entity as my
beneficiary to receive any payments in connection with those Awards in the event
of my death.

Designation of Primary Beneficiary. I designate the following as my Primary
Beneficiary(ies):

 

Name of Beneficiary    Birthdate            Address                   
Relationship       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

Designation of Secondary Beneficiary. I designate the following as my Secondary
Beneficiary(ies):

 

Name of Beneficiary    Birthdate            Address                   
Relationship       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

Selection of Rule for Deceased Beneficiary. Select either Rule 1 or Rule 2 below
by marking with an X. The rule selected shall be applied to Primary
Beneficiaries and Secondary Beneficiaries separately so that no Secondary
Beneficiary (or issue of a Secondary Beneficiary) shall be entitled to a share
of the death benefits unless all Primary Beneficiaries fail to survive the
Participant and, if Rule 2 is selected, all issue of all Primary Beneficiaries
fail to survive the Participant.

 

___ Rule 1. The death benefits shall be paid in equal shares to those named
Beneficiaries (either Primary or Secondary, as applicable) who survive me.

 

___ Rule 2. The death benefits shall be paid in equal shares to those named
Beneficiaries (either Primary or Secondary, as applicable) who survive me and to
the surviving issue collectively of each named Beneficiary (either Primary or
Secondary, as applicable) who does not survive me but who leaves issue surviving
me, with the equal share for such surviving issue of such deceased named
Beneficiary to be divided among and paid to such issue on a per stirpes basis.
(“Issue” means lineal descendants and includes adopted persons.)

I understand that I may change this designation at any time by executing a new
form and delivering it to Bank of America Executive Compensation Service
Delivery; 901 W. Trade Street, 8th Floor; NC1-003-08-01; Charlotte, NC 28255.
This designation supercedes any prior beneficiary designation made by me with
respect to my Awards.

 

Signature of Participant:         Date:     

 

Name of Participant (please print):     

 

Participant’s Person Number:     

LOGO [g24091g84o69.jpg]

 

 

Page 9 of 9



--------------------------------------------------------------------------------

LOGO [g24091g90k65.jpg]

This document contains your 2009 Stock Unit Award Agreement. A Beneficiary
Designation Form is also included if you wish to designate a beneficiary for
your 2009 Stock Unit Award.

 

What you need to do

 

  1. Review the Award Agreement to ensure you understand its provisions.  

  2. Sign two copies of the Award Agreement.  

  3.

Return one copy of the Award Agreement to Bank of America Executive Compensation
Service Delivery; 901 W. Trade Street, 8th Floor; NC1-003-08-01; Charlotte, NC
28255, and file the other copy with your important papers.

 

  4. Designate a beneficiary for your Stock Unit Award by completing a
Beneficiary Designation Form and returning it to Bank of America Executive
Compensation Service Delivery at the address noted above.  

LOGO [g24091g84o69.jpg]

 

Page 1 of 9



--------------------------------------------------------------------------------

LOGO [g24091g56x87.jpg]

2009 STOCK UNIT AWARD AGREEMENT

This 2009 Stock Unit Award Agreement and all Exhibits hereto (the “Agreement”)
is made between Bank of America Corporation, a Delaware corporation (“Bank of
America”), and [Insert Associate Name], an associate of Bank of America or one
of its Subsidiaries.

The 2009 Stock Unit Award covered by this Agreement is being granted to you
subject to the following terms and provisions:

 

1. Subject to the terms and conditions of this Agreement, Bank of America shall
deliver Stock Units on December 31, 2009 (the “Grant Date”). The number of Stock
Units to be awarded (the “Award”) shall be determined by dividing the dollar
amount of the Award by a “divisor price”, which is the five-day average closing
price of Bank of America Corporation common stock for the five business days
immediately preceding and including the Grant Date. Each Stock Unit shall have a
value equal to the Fair Market Value of one (1) share of Bank of America common
stock. The dollar amount of the Award is [insert dollar amount] (or such other
dollar amount as Bank of America, in its sole discretion, determines).

 

2. You acknowledge having read and agree to be bound by all the terms and
conditions of this Agreement. Capitalized terms not otherwise defined herein
shall have the meanings given to such terms on the enclosed Exhibit A.

 

3. If a cash dividend is paid with respect to Bank of America common stock, you
shall not receive any dividend equivalents, additional full or fractional Stock
Units or other cash payments with respect to such cash dividends.

 

4. The Award shall be payable to you on the date shown on the enclosed Exhibit
A, subject to the conditions set forth on the enclosed Exhibit A, to the extent
applicable.

 

5. By executing and returning a Beneficiary Designation Form, you may designate
a beneficiary to receive payment of the Award in the event of your death. If you
do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate. A Beneficiary
Designation Form has been included in your award package.

 

6. Any notice which either party hereto may be required or permitted to give to
the other shall be in writing and may be delivered personally, by intraoffice
mail, by fax, by electronic mail or other electronic means, or via a postal
service, postage prepaid, to such electronic mail or postal address and directed
to such person as Bank of America may notify you from time to time; and to you
at your electronic mail or postal address as shown on the records of Bank of
America from time to time, or at such other electronic mail or postal address as
you, by notice to Bank of America, may designate in writing from time to time.

 

7. This Award, and all payments thereof, is subject to all applicable payroll
and withholding taxes. Regardless of any employer withholding on your Award, you
are responsible for proper payment and reporting of any income tax, social
security taxes and other taxes that are due as a result of your Award.

 

8.

The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States.
For purposes of litigating any dispute that arises

 

 

Page 2 of 9



--------------------------------------------------------------------------------

 

directly or indirectly from the relationship of the parties evidenced by this
Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.

 

9. In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Agreement, and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. This Agreement
constitutes the final understanding between you and Bank of America regarding
this Award. Any prior agreements, commitments or negotiations concerning this
Award are superseded. This Agreement may only be amended by a written instrument
signed by both parties.

 

10. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code to the extent applicable. Notwithstanding any provision of the
Agreement to the contrary, the Agreement shall be interpreted, operated and
administered consistent with this intent.

 

11. If you move to any other country during the term of your Award, additional
terms and conditions may apply to your Award. Bank of America reserves the right
to impose other requirements on the Award to the extent Bank of America
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Award and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

12. Nothing in this Agreement shall interfere with or limit in any way the right
of Bank of America to terminate your employment at any time, nor confer upon you
any right to continue in the employment of Bank of America or its Subsidiaries.
For purposes of this Agreement, a transfer of your employment between Bank of
America and a Subsidiary of Bank of America, or between Subsidiaries, shall not
be deemed to be a termination of employment.

 

13. Bank of America may at any time and from time to time alter, amend, suspend
or terminate this Agreement in whole or in part. No termination, amendment or
modification of this Agreement shall adversely affect in any material way any
Award already granted under this Agreement, without your written consent.

 

14. Your rights and interests under this Agreement may not be assigned or
transferred. To the extent that you acquire a right to receive payments from
Bank of America under this Agreement, such right shall be no greater than the
right of any unsecured general creditor of Bank of America. Nothing contained in
this Agreement shall be deemed to create a trust of any kind or any fiduciary
relationship between you and Bank of America. This Agreement shall be binding on
Bank of America and any successor in interest of Bank of America.

 

15. The Award shall be equitably adjusted as determined by Bank of America in
the event of any stock dividend, stock split or similar change in the
capitalization of Bank of America.

 

16.

Notwithstanding anything herein to the contrary, the parties to this Agreement
expressly acknowledge that any payment of any kind provided for by this
Agreement must comply with all applicable law, including Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, and the Interim Final Rule promulgated
thereunder (collectively, “EESA”). If any payment pursuant to this Agreement
would violate applicable law in the reasonable, good faith judgment of Bank of
America, you agree to waive your right to or, if permissible, agree to the
deferment of, such payment and, to the extent required by the

 

 

Page 3 of 9



--------------------------------------------------------------------------------

 

United States Department of the Treasury (“UST”), to execute a release of Bank
of America and its Subsidiaries and the UST from any claim arising from failure
of Bank of America to make, or the requirement of Bank of America to defer, such
payment.

 

17. You agree that cash payments made pursuant to the Award must be returned to
Bank of America if Bank of America determines, in its sole discretion, that the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria, for as long as Bank of
America is participating in the Troubled Asset Relief Program, the Capital
Purchase Program or any similar program. You also agree that the Stock Units
awarded pursuant to this Agreement are subject to the Incentive Compensation
Recoupment Policy set forth in the Bank of America Corporate Governance
Guidelines. To the extent allowed by and consistent with applicable law and any
applicable limitations period, if it is determined at any time that you have
engaged in Detrimental Conduct or engaged in any hedging or derivative
transactions involving Bank of America common stock that would undermine the
long-term performance incentives created by the Award, Bank of America will be
entitled to recover from you in its sole discretion some or all of the Award.
You recognize that if you engage in Detrimental Conduct or any hedging or
derivative transactions involving Bank of America common stock, the losses to
Bank of America and/or its Subsidiaries may amount to the full value of your
Award.

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.

 

BANK OF AMERICA CORPORATION     ASSOCIATE By:       /s/ Kenneth D. Lewis    
Chief Executive Officer and President      

 

 

Page 4 of 9



--------------------------------------------------------------------------------

Exhibit A

Bank of America Corporation

Stock Unit Award

PAYMENT OF AWARD

(a) PAYMENT SCHEDULE. Subject to the provisions of paragraphs (b) and (d) below,
the Stock Units shall become payable if you remain employed with Bank of America
and its Subsidiaries through each of the payment dates as follows:
one-thirty-sixth (1/36th) of the total Stock Units granted for 2009 shall be
payable on the last business day of each month during the three-year period
beginning in January 2010 and ending in December 2012 (each, a “Payment Date”).

Payment shall be made as soon as administratively practicable after each
applicable Payment Date, generally within 30 days.

(b) IMPACT OF TERMINATION OF EMPLOYMENT ON PAYMENT OF AWARD. If your employment
with Bank of America and its Subsidiaries terminates prior to any of the above
Payment Date(s), then any portion of the Award that has not yet been paid shall
be paid or canceled depending on the reason for termination as follows:

 

  (i) Death. Any portion of the Award that has not yet been paid pursuant to
paragraph (a) shall become immediately payable as of the date of your
termination of employment if your termination is due to death.

 

  (ii) Disability. Any portion of the Award that has not yet been paid shall
pursuant to paragraph (a) above as of the date of termination of employment due
to Disability shall continue to become payable in accordance with the schedule
set forth in paragraph (a).

 

  (iii) Termination by Bank of America With Cause. If your employment is
terminated by your employer with Cause, then your right to receive any portion
of the Award that has not yet been paid shall be immediately canceled as of your
employment termination date.

 

  (iv) All Other Terminations. Any portion of the Award that has not already
been paid pursuant to paragraph (a) above as of the date of termination of
employment shall continue to become payable in accordance with the schedule set
forth in paragraph (a), subject to your complying with the covenants set forth
in paragraph (d) of Exhibit A of this Agreement.

(c) FORM OF PAYMENT. Payment of Stock Units shall be made in the form of cash
for each Stock Unit that is payable. The amount of the payment that you will
receive with respect to the Award shall be determined by multiplying the number
of Stock Units by the Fair Market Value of one (1) share of Bank of America
common stock on the Payment Date.

(d) COVENANTS.

 

  (i)

Non-Solicitation. You agree that during any period in which the Award remains
payable, you will not directly or indirectly solicit or recruit for employment
or

 

 

Page 5 of 9



--------------------------------------------------------------------------------

 

encourage to leave employment with Bank of America or its Subsidiaries, on your
own behalf or on behalf of any other person or entity other than Bank of America
or its Subsidiaries any person who is an associate of Bank of America and its
Subsidiaries. You further agree that during any period in which the Award
remains payable, you will not, directly or indirectly, on your own behalf or on
behalf of any other person or entity other than Bank of America or its
Subsidiaries, solicit any client or customer of Bank of America and its
Subsidiaries which you actively solicited or with whom you worked or otherwise
had material contact in the course of your employment with Bank of America and
its Subsidiaries.

 

  (ii) Detrimental Conduct. You agree that during any period in which the Award
remains payable, you will not engage in Detrimental Conduct.

 

  (iii) Hedging or Derivative Transactions. You agree that during any period in
which the Award remains payable, you will not engage in any hedging or
derivative transactions involving Bank of America common stock that would
undermine the long-term performance incentives created by the Award.

 

  (iv) Remedies. Payment of the Award in accordance with the schedule set forth
in paragraph (a) above is specifically conditioned on the requirement that, at
all times prior to the applicable Payment Date, you do not engage in
solicitation, Detrimental Conduct or hedging or derivative transactions
involving Bank of America common stock, as described in Paragraphs (d)(i),
(ii) and (iii) during such period. If Bank of America determines in its
reasonable business judgment that you have failed to satisfy the foregoing
requirement, then any portion of the Award that has not yet been paid shall be
immediately cancelled as of the date of such determination.

(e) DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings:

All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries, whether initiated by you or your employer, other
than a termination due to your death or Disability and other than a termination
for Cause.

Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) committed an act or omission which causes you or
Bank of America or its Subsidiaries to be in violation of federal or state
securities laws, rules or regulations, and/or the rules of any exchange or
association of which Bank of America or its Subsidiaries is a member, including
statutory disqualification; (iv) failed to perform your job function(s), which
Bank of America views as being material to your position and the overall
business of Bank of America and its Subsidiaries under circumstances where such
failure is

 

 

Page 6 of 9



--------------------------------------------------------------------------------

detrimental to Bank of America or any Subsidiary; (v) materially breached any
written policy applicable to associates of Bank of America and its Subsidiaries
including, but not limited to, the Bank of America Corporation Code of Ethics
and General Policy on Insider Trading; or (vi) made an unauthorized disclosure
of any confidential or proprietary information of Bank of America or its
Subsidiaries or have committed any other material violation of Bank of America’s
written policy regarding Confidential and Proprietary Information.

Detrimental Conduct means (A) any conduct that would constitute Cause or (B) any
one of the following: (1) any act or omission by you resulting or intended to
result in personal gain at the expense of Bank of America or its Subsidiaries;
(2) the improper disclosure by you of proprietary, privileged or confidential
information of Bank of America or its Subsidiaries or a client or former client
of Bank of America or its Subsidiaries or breach of a fiduciary duty owed to
Bank of America or its Subsidiaries or a client or former client of Bank of
America or its Subsidiaries; (3) improper conduct by you including, but not
limited to, fraud, unethical conduct, falsification of the records of Bank of
America or its Subsidiaries, unauthorized removal of property or information of
Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America’s or its Subsidiaries’ policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries, conduct causing reputational harm to Bank of
America or its Subsidiaries or a client of Bank of America or its Subsidiaries,
or the use of the property, facilities or services of Bank of America or its
Subsidiaries for unauthorized or illegal purposes; (4) the performance by you of
your employment duties in a manner deemed by Bank of America or its Subsidiaries
to be grossly negligent; (5) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment;
or (6) you taking or maintaining trading positions that result in a need to
restate financial results in a subsequent reporting period or that result in a
significant financial loss to Bank of America or its Subsidiaries during or
after the performance year.

Disability means “disability” as defined from time to time under any long-term
disability plan of Bank of America or your employer.

Fair Market Value means on any date, the closing price of a share of Bank of
America common stock as reflected in the report of composite trading of New York
Stock Exchange listed securities for that day (or, if no shares were publicly
traded on that day, the immediately preceding day that shares were so traded)
published in The Wall Street Journal [Eastern Edition] or any other publication
selected by Bank of America; provided, however, that if the shares are misquoted
by the selected publication(s), Bank of America shall directly solicit the
information from officials of the stock exchanges or from other informed
independent market sources.

Subsidiary means any corporation, partnership, joint venture, affiliate or other
entity in which Bank of America owns more than eighty percent (80%) of the
voting stock or voting ownership interest, as applicable, or any other business

 

 

Page 7 of 9



--------------------------------------------------------------------------------

entity designated by Bank of America as a Subsidiary for purposes of this
Agreement.

 

 

Page 8 of 9



--------------------------------------------------------------------------------

Bank of America Corporation

Stock Unit Award

Beneficiary Designation Form

Please complete this form if you wish to designate a beneficiary for your stock
unit award (“Award”) or if you wish to change your current beneficiary
designation. Completed forms should be returned to Bank of America Executive
Compensation Service Delivery; 901 W. Trade Street, 8th Floor; NC1-003-08-01;
Charlotte, NC 28255.

************************************************************************

With respect to any portion of my Award that is outstanding and becomes payable
at the time of my death, I hereby designate the following person or entity as my
beneficiary to receive any payments in connection with the Award in the event of
my death.

Designation of Primary Beneficiary. I designate the following as my Primary
Beneficiary(ies):

 

Name of Beneficiary    Birthdate            Address                   
Relationship       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

Designation of Secondary Beneficiary. I designate the following as my Secondary
Beneficiary(ies):

 

Name of Beneficiary    Birthdate            Address                   
Relationship       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

Selection of Rule for Deceased Beneficiary. Select either Rule 1 or Rule 2 below
by marking with an X. The rule selected shall be applied to Primary
Beneficiaries and Secondary Beneficiaries separately so that no Secondary
Beneficiary (or issue of a Secondary Beneficiary) shall be entitled to a share
of the death benefits unless all Primary Beneficiaries fail to survive the
Participant and, if Rule 2 is selected, all issue of all Primary Beneficiaries
fail to survive the Participant.

 

___ Rule 1. The death benefits shall be paid in equal shares to those named
Beneficiaries (either Primary or Secondary, as applicable) who survive me.

 

___ Rule 2. The death benefits shall be paid in equal shares to those named
Beneficiaries (either Primary or Secondary, as applicable) who survive me and to
the surviving issue collectively of each named Beneficiary (either Primary or
Secondary, as applicable) who does not survive me but who leaves issue surviving
me, with the equal share for such surviving issue of such deceased named
Beneficiary to be divided among and paid to such issue on a per stirpes basis.
(“Issue” means lineal descendants and includes adopted persons.)

I understand that I may change this designation at any time by executing a new
form and delivering it to Bank of America Executive Compensation Service
Delivery; 901 W. Trade Street, 8th Floor; NC1-003-08-01; Charlotte, NC 28255.
This designation supercedes any prior beneficiary designation made by me with
respect to my Award.

 

Signature of Participant:         Date:     

 

Name of Participant (please print):     

 

Participant’s Person Number:     

LOGO [g24091g84o69.jpg]

 

 

Page 9 of 9